—Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered June 8, 1994, convicting her of attempted burglary in the second degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant explicitly admitted the amount of the victims’ monetary loss. Under these circumstances, there was no need for the court to conduct a hearing with respect to the proper amount of restitution (see, People v Kade, 153 AD2d 907).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Bracken, J. P., O’Brien, Ritter, Friedmann and Gold-stein, JJ., concur.